DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Judy Naamat (Reg. No. 39,311) on 3/15/22.
The application has been amended as follows: 
Please amend claims 9, 12 and 17 as follows:
	CLAIM 9:
On lines 6-14, please replace with:
clipping a sinusoidal vortex signal to form a clipped voltage amplitude sinusoidal signal, which was generated by a vortex sensor excited by a fluid flowing past the vortex sensor in a pipe, the voltage amplitude of the clipped voltage amplitude sinusoidal signal being limited by a clipping circuit;
receiving, by a tracking band pass filter, the sinusoidal vortex signal as the clipped voltage amplitude sinusoidal signal that was originally generated by the vortex sensor as an original sinusoidal vortex signal having an originally unclipped voltage amplitude before having been clipped, the received clipped voltage amplitude sinusoidal signal being received combined with noise waveforms;  
On line 15, please replace:
“using a tracking” with “using the tracking”
On line 26, please replace:
“value.” with “value;”
On line 29, please delete:
“**”
On line 32, please delete:
“**”

CLAIM 12:
On line 1, please replace:
“claim 11,” with “claim 9,”

CLAIM 17:
Please correct the status identifier to (Previously Presented)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/15/22